ACCEPTED
                                                                                                01-15-00416-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                         10/26/2015 10:50:27 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                     IN THE
                             FIRST COURT OF APPEALS
                                    OF TEXAS                                 FILED IN
                                                                      1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
TRAVIS M. EDWARDS                  §                                 10/26/2015 10:50:27 AM
                                   §                                  CHRISTOPHER A. PRINE
VS.                                §              CASE NOs.    01-15-00416-CR,Clerk
                                   §              01-15-00417-CR, & 01-15-00418-CR
THE STATE OF TEXAS                 §

   MOTION TO EXTEND TIME IN WHICH TO FILE APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES, TRAVIS EDWARDS, appellant in the above-styled and

numbered causes, by and through his attorney of record, Daucie Schindler, and

respectfully moves the Court for an extension of time within which to file the appellate

brief, and for cause would show the Court as follows:

                                             I.

       Mr. Edwards was charged with the felony offense of aggravated robbery in cause

number 1443321, the felony offense of felon in possession of a firearm in cause number

1443322 and the felony offense of aggravated assault of a public servant in cause

number 1353154. On, April 23, 2015, Mr. Edwards was convicted as charged and

sentenced by the court to thirty (30) years imprisonment in the Institutional Division

of the Texas Department of Criminal Justice for the aggravated robbery, ten (10) years

in the Institutional Division of the Texas Department of Criminal Justice for the felon

in possession of a firearm, and thirty (30) years in the Institutional Division of the Texas

Department of Criminal Justice for the aggravated assault all to run concurrently.
                                            II.

       Mr. Edwards filed timely notice of appeal and undersigned counsel, of the Harris

County Public Defender’s Office was appointed to represent him on April 24, 2015.

                                            III.

       The appellate brief is due to be filed with the Court on or before October 26,

2015. One previous extension has been requested.

                                            IV.

       Undersigned counsel has been working simultaneously on appeal in Wiggins v.

State, Rodriguez v. State, Tavarez v. State, Earvin v. State, Fletcher v. State, Williams v.

State, and Marks v. State. Counsel is diligently working on the brief in this case, but

requests additional time to research and confer with the client.

                                            V.

       This request is made not to delay the proceedings, but to ensure the Mr. Edwards

is adequately represented.
WHEREFORE, PREMISES CONSIDERED, Mr. Edwards respectfully prays that

this motion be granted and that the Court permits an extension of time until November

25, 2015, to file the appellate brief.



                                                    Respectfully Submitted,

                                                    ALEXANDER BUNIN
                                                    Chief Public Defender
                                                    Harris County Texas



                                                    /s/ Daucie Schindler __________
                                                    DAUCIE SCHINDLER
                                                    Assistant Public Defender
                                                    Harris County Texas
                                                    1201 Franklin, 13th Floor
                                                    Houston, Texas 77002
                                                    (713) 274-6717
                                                    (713) 368-9278 Fax
                                                    Daucie.Schindler@pdo.hctx.net

                                                    Attorney for Appellant,
                                                    TRAVIS M. EDWARDS
                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Appellant’s Motion

to Extend Time Within Which to File Appellate Brief was e-mailed to the Appellate

Division of the Harris County District Attorney’s Office on this 26th day of October,

2015.



                                                       /s/ Daucie Schindler__________
                                                       DAUCIE SCHINDLER